Citation Nr: 0740325	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-37 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to June 
1980, and from October 1980 to December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDING OF FACT

The veteran does not currently have a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in February 2005 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the veteran should 
provide, informed the veteran that it was her responsibility 
to make sure that VA received all requested records that are 
not in the possession of a Federal department or agency 
necessary to support the claim, and asked the veteran to send 
in any evidence in the veteran's possession that pertains to 
the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claim is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess, 
supra. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  VA medical records, VA examination 
reports and medical opinion, service medical records, and lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.  The 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection for PTSD

The veteran contends that she suffers from PTSD as a result 
of being sexually assaulted on two separate occasions by 
superior officers.  The veteran indicates that she did not 
seek treatment for PTSD nor report the incidents prior to 
filing her claim for service connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).
 
The veteran was accorded a VA PTSD examination in May 2005.  
The VA examiner noted the veteran's history, including her 
statements regarding the sexual assaults during her period of 
service.  The veteran reported that she was sexually 
assaulted in 1979 and in 1981, but did not report the 
assaults because the attackers were her superiors.  The VA 
examiner noted that the veteran did not appear to be anxious, 
distressed, or depressed when describing her experiences in 
the military.  Further, the report notes that the veteran 
denied feeling intense fear, helplessness, or horror at the 
times of the assaults.  The VA examiner opined that the 
veteran did not meet the DSM-IV criteria to establish a 
diagnosis of PTSD.  The bases indicated by the VA examiner as 
to why the veteran did not meet the DSM-IV criteria to 
establish a diagnosis of PTSD were that the veteran was 
unable to describe the sexual assaults in detail, was not 
observed to become anxious, distressed, or depressed when 
expressing her experiences, and the veteran denied intrusive, 
persistent, and distressing thoughts that interfered with 
daily function.
 
According to 38 C.F.R. § 4.125(a) (2006), service connection 
for PTSD is warranted only when there is a diagnosis of PTSD 
that conforms to diagnostic criteria under DSM-IV.  In light 
of the clinical findings of the VA psychiatric examination 
and resulting diagnostic assessment that the veteran did not 
have a diagnosed disability of PTSD, the Board finds that the 
veteran does not in fact have a current diagnosis of PTSD.  
There is no favorable competent medical evidence of record 
that shows a diagnosis of PTSD. 

Because there is no competent medical evidence of a diagnosis 
of PTSD, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD, and the claim must be denied.  No 
further discussion of  the two remaining elements of a PTSD 
service connection claim is necessary.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir.  1998).  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  
 

ORDER

Service connection for PTSD is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


